DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2021/0151511) in view of Okubo (US 2021/0271848).
	In regard to claim 1, Kim et al. teach s multiple-lens optical fingerprint reader adaptable to read fingerprints through a display (fig. 1) comprising: an image sensor integrated circuit comprising a plurality of photosensor arrays (elements 410); a spacer mounted atop the image sensor integrated circuit (substrate element 310 and fig. 9); and a plurality of microlenses organized in a microlens array (fig. 9 elements 311), each lens of the plurality of lenses being configured to focus light arriving at that lens from a portion of a fingerprint region of a finger adjacent a surface of the display through the spacer to form an image on a plurality of photosensors associated with that lens, the plurality of photosensors being of a photosensor array of a plurality of photosensor arrays (paragraph 33, figs. 5 and 10. Kim et al. describe each cell containing a photodiode region 410. The area of each cell changes with the number of pixels. Kim et al. also describes a sensor with 200x200 pixels and each cell having an area of 50µm x 50µm. This paragraph describes a photodiode region 410 having a plurality of photosensors); and an opaque mask under the spacer (element 320), the opaque mask having a plurality of openings (elements 321), each of the plurality of openings being aligned with a photosensor array of the plurality of photosensor arrays (fig. 10, each opening aligned with element 410) but does not teach a processor configured to read a plurality of overlapping images from the plurality of photosensor arrays and to stitch the plurality of overlapping images into a fingerprint image.
	Okubo teaches a processor configured to read a plurality of overlapping images from the plurality of photosensor arrays and to stitch the plurality of overlapping images into a fingerprint image (figs. 2, 4 and paragraph 92).
The three are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. with image synthesis of Okubo. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Kim et al. with image synthesis of Okubo because removing overlap regions will increase synthesis efficiency and improve detection accuracy.
	In regard to claim 2, Kim et al. teach wherein the portion of the fingerprint region from which light is focused onto the plurality of photosensors by each microlens is centered directly above the image formed on the plurality of photosensors associated with that microlens (fig. 10).
	In regard to claim 3, Kim et al. teach at least one light absorbing masking layer having openings associated with each lens of the microlens array (fig. 9 element 315).
	In regard to claim 4, Kim et al. teach wherein the microlens array comprises at least a 2 by 2 array of lenses (fig. 9).
	In regard to claim 5, Kim et al. teach wherein the microlens array comprises at least a 3 by 3 array of lenses (paragraph 40, mircolenses are in one-to-one correspondence with the photosensors. Paragraph 33 states the image sensor has a size of 200x200 pixels).
In regard to claim 6, Kim et al. and Okubo teach all the elements of claims 6 except wherein the spacer is from .1 mm to .15 mm thick (Kim et al. teach the spacer is equal to the focal length of the light. Kim et al. also teach the thickness is several to tens of micrometers).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. and Okubo with the claimed spacer thickness. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Kim et al. and Okubo with the claimed spacer thickness because changing the thickness of the spacer is a matter of design choice. There are a finite number of possibilities for the spacer thickness. One of ordinary skill in the art would optimize the spacer thickness depending upon the wavelength and sensor technologies that were used.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okubo further considered with Fu et al. (US 2021/0160414).
In regard to claim 7, Kim et al. and Okubo teach all the elements of claim 7 except an infrared filter.
Fu et al. teach an infrared filter (element 50).
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. and Okubo with the infrared detection of Fu et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Kim et al. and Okubo with the infrared detection of Fu et al. because the infrared detection of Fu et al. would eliminate interference from the display light.
Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Okubo further considered with Ishibe (US 2021/0064843).
	In regard to claim 8, Kim et al. and Okubo teach a method of verifying identity of a user comprising: illuminating a fingerprint region of a finger of the user with an organic light emitting diode (OLED) display pane (paragraph 29): focusing light from the fingerprint region through an array of microlenses onto at least one photosensor array of an integrated circuit (fig. 10); wherein the array of microlenses is disposed atop a spacer (element 310), and an opaque mask is disposed beneath the spacer (element 321), the spacer having openings aligned with the multiple photosensors of the at least one photosensor array (element 420) but does not teach, in combination, each microlens focusing light from a portion of the fingerprint region onto multiple photosensors of the at least one photosensor arrays; reading the at least one photosensor array to form overlapping electronic fingerprint images: extracting features by a method selected from extracting features from the overlapping electronic fingerprint images and extracting features from a stitched image formed from the overlapping electronic fingerprint images: and comparing the features to features of at least one user in a library of features associated with one or more fingers of one or more authorized users in a memory.
	Okubo teaches reading the at least one photosensor array to form overlapping electronic fingerprint images: extracting features by a method selected from extracting features from the overlapping electronic fingerprint images and extracting features from a stitched image formed from the overlapping electronic fingerprint images (paragraph 94): and comparing the features to features of at least one user in a library of features associated with one or more fingers of one or more authorized users in a memory (paragraph 99, fingerprint registered in memory in advance).
	Ishibe teaches each microlens focusing light from a portion of the fingerprint region onto multiple photosensors of the at least one photosensor arrays (paragraph 48, image circle covers 63 pixels); 
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al. and Okubo with the image detection of Ishibe. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Kim et al. and Okubo with the image detection of Ishibe because it would increase image resolution.
In regard to claim 9, Kim et al. teach wherein the portion of the fingerprint region from which light is focused onto the plurality of photosensors by each microlens is centered directly above the image formed on the plurality of photosensors associated with that microlens (fig. 10).
	In regard to claim 10, Kim et al. teach at least one light absorbing masking layer having openings associated with each lens of the microlens array (fig. 9 element 315).
	In regard to claim 11, Kim et al. teach wherein the microlens array comprises at least a 2 by 2 array of lenses (fig. 9).
	In regard to claim 12, Kim et al. teach wherein the microlens array comprises at least a 3 by 3 array of lenses (paragraph 40, mircolenses are in one-to-one correspondence with the photosensors. Paragraph 33 states the image sensor has a size of 200x200 pixels).
In regard to claim 13, Kim et al. and Ishibe teach all the elements of claims 13 except wherein the microlens is 0.1 millimeter (mm) in diameter and a spacer is from .1 mm to .15 mm thick (Kim et al. teach the spacer is equal to the focal length of the light. Kim et al. also teach the thickness is several to tens of micrometers).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Kim et al., Okubo and Ishibe with the claimed lens diameter and spacer thickness. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Kim et al., Okubo and Ishibe with the claimed lens diameter and spacer thickness because changing the lens diameter or thickness of the spacer is a matter of design choice. There are a finite number of possibilities for the lens diameter and spacer thickness. One of ordinary skill in the art would optimize these dimensions depending upon the wavelength and sensor technologies that were used.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8/17/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623